Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Shay on 2/22/2021.

The application has been amended as follows: 

	Claim 58, line 10, changed “within the medical procedure field to perform” to --within the medical procedure field through the expandable portion to perform--. 
	
	Claim 62, line 9, changed “within the medical procedure field to perform” to  --within the medical procedure field through the expandable portion to perform--.

This application is in condition for allowance except for the presence of claims 17, 20, 42 and 45 directed to species non-elected without traverse.  Accordingly, claims 17, 20, 42 and 45 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 10-16, 18, 19, 32, 34-41, 43, 44, 47 and 49-65 are allowed over the prior art of record as amended by applicant on 1/25/2021 and as amended above. 
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the closest prior art of record fails to teach among all the limitations or render obvious the combination of limitations recited in claims 10, 35, 50, 54, 58 and 62, as claimed in the instant application.
The closest pieces of prior art are Berg (US 2006/0076013 A1) and Sniadach (US 2003/0024533 A1).
The prior art fails to anticipate or make obvious, in combination with the limitations recited in the independent claims, “accessing the subject’s nose or mouth within the medical procedure field through an opening in the expandable portion of the isolation barrier” (as set forth in claim 10 and claim 35), “accessing the subject’s nose or mouth within the medical procedure filed through an opening in the expandable portion to perform the procedure” (as set forth in claim 50 and claim 54), “accessing the subject’s nose or mouth within the medical procedure field through the expandable portion to perform the procedure” (as set forth in claim 58 and claim 62).  
Berg discloses a method of performing a procedure in or around a subject's nose or mouth [0009], the method comprising: evacuating air from within an isolation barrier (52+40) at least partially defining a medical procedure field 
Sniadach discloses a patient interface with multiple ports, including ports for an ambulatory bag (at port 16; the ambulatory bag is an expandable portion of the isolation barrier (10)), a port for suction (at 24), a port for delivering oxygen (at 14) and a port for instrument access (at 12). Sniadach does not disclose access through the ambulatory bag and thus fails to disclose or teach “accessing the subject’s nose or mouth within the medical procedure field through an opening in the expandable portion of the isolation barrier” (as set forth in claim 10 and claim 35), “accessing the subject’s nose or mouth within the medical procedure filed through an opening in the expandable portion to perform the procedure” (as set forth in claim 50 and claim 54), “accessing the subject’s nose or mouth within the medical procedure field through the expandable portion to perform the procedure” (as set forth in claim 58 and claim 62) as required in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785